390 F.2d 870
Robert L. SMITH, Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 24888.
United States Court of Appeals Fifth Circuit.
March 1, 1968.

Robert L. Smith, pro se.
No formal appearance filed for appellee.
Before COLEMAN, AINSWORTH and DYER, Circuit Judges.
PER CURIAM:


1
The record clearly reveals that appellant's application for the writ of habeas corpus was heard and decided by the District Court in full compliance with Jackson v. Denno, 378 U.S. 368, 84 S. Ct. 1774, 12 L. Ed. 2d 908 and Townsend v. Sain, 372 U.S. 293, 83 S. Ct. 745, 9 L. Ed. 2d 770. Accordingly, the judgment dismissing the application is


2
Affirmed.